Citation Nr: 0702118	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  01-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 
1974, for the grant of service connection for acne vulgaris, 
to include whether there was clear and unmistakable error 
(CUE) in a November 1972 rating determination that denied 
service connection a skin disorder.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of specially adapted housing or a 
special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and August 2002 rating 
determinations of the Salt Lake City, Utah, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In August 2003, the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  

In October 2004, this matter was remanded for further 
development, to include a VA examination.  


FINDINGS OF FACT

1.	A November 1972 RO rating action denied the veteran's 
claim for service connection for a skin disorder; the 
veteran was notified of the RO's determination, did not 
appeal, and the decision became final.

2.	On March 25, 1974, the veteran filed a request to reopen 
his claim for service connection for a skin disorder; 
the claim was denied by the RO in an April 1974 rating 
decision; the veteran perfected his appeal of the RO's 
determination and, in a June 1975 decision, the Board 
granted the veteran's claim for service connection for 
acne vulgaris.

3.	In a July 1975 rating decision, the RO effectuated the 
Board's June 1975 decision, and granted service 
connection for acne vulgaris, effective from March 25, 
1974.

4.	The November 1972 rating decision considered the correct 
evidence and law as it then existed, and it did not 
involve an error that would undebatably lead to a 
different result if such error were corrected.

5.	The veteran is not service-connected for (a) loss, or 
loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (b) blindness in both eyes, 
having only light perception, plus, the anatomical loss 
or loss of use of one lower extremity, or (c) loss or 
loss of use of one lower extremity together with the 
residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes , 
or a wheelchair, or (d) loss or loss of use of one lower 
extremity together with the loss or loss of use of one 
upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

6.	The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both 
eyes and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.	The criteria for an effective date for service 
connection for acne vulgaris, prior to March 25, 1974, 
have not been met.  38 U.S.C.A. §§ 5103-5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2006).

2.	The November 1972 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2006).

3.	The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.809 
(2006).

4.	The criteria for assistance in acquiring a special home 
adaptation grant have not been met.  38 U.S.C.A. 
§ 2101(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.809a 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a);38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a November 2004 letter, the RO informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The November 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In June 2006, the RO sent the veteran an April 
2006 supplemental statement of the case that provided notice 
consistent with the Court's holding in Dingess.

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006), 
aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Even if notice on the latter 
two elements was not deemed proper, as the Board concludes 
below that the preponderance of the evidence is against these 
claims, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.

Moreover, the Board notes that the VCAA is inapplicable to 
claims of CUE.  Livesay v. Principi, 15 Vet. App, 165 (2001).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran has also been 
afforded a VA examination and testified during a hearing held 
before the undersigned Acting Veterans Law Judge.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.

II. Earlier Effective Date for the Grant of Service 
Connection for Acne Vulgaris

Earlier Effective Date

The veteran has argued that 1972, when he initially applied 
for service connection for a skin disorder, is the more 
appropriate date for his award of service connection for acne 
vulgaris.

The record reflects that the veteran served on active service 
from May 1967 to December 1969.  The veteran's claims folders 
do not contain any applications for service connection prior 
to October 1972, at which time he requested service 
connection for jungle acne.  

The veteran's service medical records reveal that he was seen 
for itching over his left foot and skin irritation and 
cracking between his forth and fifth toes in November 1968.  
Later that month, the veteran was seen for a fungal infection 
of his left foot.  In November 1969, the veteran was seen for 
a face problem and was given a sulfur ointment.  No further 
complaints or findings of skin trouble were reported during 
the remainder of the veteran's service.  At the time of the 
veteran's December 1969 service separation examination, 
normal findings were reported for his head, face, neck, 
scalp, feet, lower extremities, and his skin and lymphatics.  
On his December 1969 service separation report of medical 
history, the veteran checked "yes" to having a tumor, 
growth, cyst, or cancer or boils.  

In a November 1972 rating determination, the RO noted that 
the service records disclosed that the veteran was treated 
for a fungal infection of the left foot in November 1968.  
There were no residuals noted subsequently or at the time of 
discharge from service.  The RO further indicated that there 
was no evidence of boils in service.  The veteran was 
notified in writing of this decision later that month and did 
not appeal.  Thus, the decision became final.  

No further correspondence was received from the veteran until 
March 25, 1974, when the veteran claimed compensation for a 
skin condition.  In support of his claim, the veteran 
submitted a letter from his private physician, dated March 
28, 1974, indicating that the veteran had a rash on his face 
which he claimed started in the service.  The physician noted 
that the veteran had severe acne vulgaris on his face and 
chest and molluscum contagiosum in his groin area.  The 
physician indicated that because of the history of it 
beginning in Vietnam, it was probably related to his service 
in Vietnam.  In a letter dated April 12, 1974, the veteran's 
private physician stated that the veteran had infected 
sebaceous cysts of his face and left cheek excised in April 
1971.  In an April 1974 rating decision, the RO denied the 
veteran's claim for service connection for acne vulgaris.  He 
perfected an appeal as to the RO's action.

In a June 1975 decision, the Board granted service connection 
for acne vulgaris.  In a July 1975 rating determination, the 
RO effectuated the Board's decision and granted service 
connection for acne vulgaris that was assigned a 
noncompensable disability evaluation, effective from March 
25, 1974.  

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 
(1999), distinguishing between an original claim and a claim 
for increased rating, the latter of which may be initiated by 
a medical examination or hospitalization, under 38 C.F.R. § 
3.157 (2006).

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection for 
acne vulgaris was based upon a claim filed within the first 
year after he left service in 1969.  Moreover, the present 
appeal arose from the RO's actions with regard to the 
veteran's reopened claim for service connection for a skin 
disorder, filed in 1974, with respect to which, after service 
connection was granted (and a 30 percent rating was 
eventually assigned), he sought an earlier effective date.  
Thus, the exception for claims filed shortly after service is 
not for application in the instant case.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1974 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of March 25, 
1974 is the earliest effective date assignable for service 
connection for acne vulgaris, as a matter of law.  The date 
of receipt of the veteran's original claim seeking service 
connection for this disorder was more than one year after his 
separation from service in 1969.  Accordingly, the applicable 
regulation dictates that the effective date is the later of 
the date of receipt of the reopened claim, or the date 
entitlement arose.

Here, the veteran claimed service connection for a skin 
disorder in October 1972, and his claim was denied by the RO 
in November 1972.  The veteran was notified in writing of the 
RO's action and did not appeal, and the decision became 
final.  He next sought to have the claim for service 
connection reopened, filing a request on March 25, 1974 and, 
after reviewing additional evidence, the RO denied the 
veteran's claim in the April 1974 rating decision.

The veteran perfected an appeal as to the RO's April 1974 
determination.  After securing considerable new evidence, 
including from medical sources, the Board granted service 
connection, and the RO effectuated that decision, granting 
service connection, effective from March 25, 1974, the date 
of receipt of the reopened claim.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim 
must be filed in order for any type of benefit to be paid."

Although the veteran contends that service connection should 
be granted from 1972, when he filed an initial claim for 
service connection for a skin disorder, there was no 
objective medical evidence on file indicating that the 
veteran's claimed disability was incurred or aggravated in 
service.  Moreover, in November 1972, the RO denied the 
veteran's claim for service connection for a skin disorder.  
That action is final and it was the veteran's March 1974 
reopened claim that ultimately led to the June 1975 Board 
decision and July 1975 rating action, in which service 
connection was granted, effective from March 25, 1974.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for acne vulgaris any earlier than that 
which has been currently assigned, i.e., March 25, 1974.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Moreover, while the Board notes that the letters received 
from the veteran's private physicians indicate that he had 
sebaceous cysts on his face prior to the effective date of 
entitlement to service connection, these letters were not 
received until after the veteran's request to reopen his 
claim for a skin disorder.  38 C.F.R. § 3.157 (b)(2) 
specifically indicates that the date on which evidence is 
received from a private physician or layman is the date which 
will be used for effective date purposes.  As the letters 
were received subsequent to March 25, 1974, they cannot serve 
as the basis for an earlier grant of service connection for 
the veteran's acne vulgaris.  

CUE in the November 1972 Rating Decision
 
The veteran has also argued that there was CUE in the 
November 1972 rating decision that denied his claim for 
service connection for a skin disorder.

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error." It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

The veteran maintains that the RO committed CUE in its 
November 1972 rating determination by not granting him 
service connection for a skin disorder.  Through letters and 
oral testimony during his August 2003 hearing, the veteran 
indicated that, as he was found to have a face rash in 
service, and as he provided evidence of continuity of a rash 
following service, he should have been granted service 
connection back to the date of his separation from service.  

The Board appreciates that the veteran does not agree with 
conclusions the VA rating board reached in November 1972.  
However, the Court has consistently stressed the rigorous 
nature of the concept of CUE: "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

Based upon the normal examination findings at service 
separation for the veteran's skin, lymphatics; face, neck, 
scalp, and head; feet; and the upper and lower extremities, 
the RO's basis for the denial of service connection for a 
skin disorder was plausible.  

In view of the foregoing, the Board determines that the 
November 1972 rating determination was not an "undebatable" 
error.  Russell, 3 Vet. App. at 313 (defining CUE as an error 
that is "undebatable," in that "reasonable minds could only 
conclude that the original decision was fatally flawed").  As 
the November 1972 rating decision was supported by the 
evidence and law then of record, it was not the product of 
CUE.

III. Specially Adapted Housing or a Special Home Adaptation 
Grant

To establish entitlement to specially adapted housing, the 
evidence must demonstrate that the veteran has a service-
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, that requires the use 
of braces, crutches, canes, or a wheelchair in order to move 
from place to place; or, blindness in both eyes, having only 
light perception, together with the loss, or loss of use, of 
one lower extremity; or, the loss, or permanent loss of use, 
of one lower extremity, together with residuals of an organic 
disease or injury that affects balance or ability to move 
forward, and requires the use of braces, crutches, canes, or 
a wheelchair in order to move from place to place; or the 
loss, or permanent loss of use, of one lower extremity 
together with the loss, or permanent loss of use, of one 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place. 38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.809 (2006).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  Entitlement to special home 
adaptation requires that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor had the 
veteran previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a). A veteran may be 
entitled to only special home adaptation if the evidence 
shows service connected vision of 5/200 or less in both eyes; 
or the loss, or permanent loss of use, of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2006).  The 
assistance referred to in this section will not be available 
to any veteran more than once. 38 U.S.C.A. § 2102.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD) rated as 100 percent disabling; 
diabetic neuropathy, right lower extremity; below the knee 
amputation left lower extremity; and diabetic neuropathy of 
the left lower extremity associated with diabetes mellitus, 
Type II, rated as 100 percent disability due to the paired 
extremity rule under 38 C.F.R. § 3.383; and acne vulgaris, to 
include neck cyst bump (claimed as secondary to Agent Orange 
exposure) rated as 30 percent disabling.  

38 C.F.R. § 3.383 provides for compensation for the 
combination of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383 specifically provides for compensation where there is 
loss or loss of use of one hand or foot as a result of a 
service-connected disability and loss of or loss of use of 
the other hand as a result of a nonservice-connected 
disability.  38 U.S.C.A. § 1160(a)(4) (West 2002); 38 C.F.R. 
§ 3.383(a)(4) (2006).  The Board notes that these provisions 
were amended during the pendency of this appeal.  However, 
the amendment that pertains to disabilities relating to 
hearing loss does not affect the veteran's claim in this 
case.  See Veterans Benefits Act of 2002, Pub. L. 107-330, 
Title I, Section 103, 116 Stat. 2821, effective December 6, 
2002.  (The phrase "total deafness" in the nonservice-
connected ear was changed to "deafness").

The Board notes that the veteran sustained a self-inflicted 
gunshot wound to his left lower extremity, which resulted in 
a below the knee amputation in 1972, for which service 
connection is not currently in effect.  

In a March 2003 letter, the veteran's private podiatrist, R. 
O., DPM, indicated that due to his service-connected diabetic 
neuropathy, the veteran's locomotion was precluded when 
getting in and out of his house.  Therefore, the veteran 
needed the aid of crutches, a wheelchair, or jazzy electric 
wheelchair with ramps.  

During his August 2003 hearing, the veteran testified that, 
although he lost his left leg due to what VA determined was a 
nonservice-connected problem, his service-connected 
disability caused bumps on his left stump that caused him to 
have to remain in a wheelchair.  He indicated that the bumps 
on his stump caused him to be unable to wear a prothesis that 
would allow him to move around his house.  The veteran's wife 
indicated that he could not move around the house and that he 
could not make it through doorways with his wheelchair.  She 
noted that he had to hop on one foot that was numb due to his 
diabetic neuropathy.  She also testified that he crawled into 
the bedroom.  The veteran's wife stated that the home was not 
set up for him to get around in a wheelchair.  The veteran 
reported that he did not go anywhere and that the neuropathy 
was so bad in his right foot that he could not do anything.  
He testified that with a housing grant he would be able to do 
repairs which would allow him to take a motorized wheelchair 
outside the house.  The veteran also noted having developed 
carpal tunnel syndrome from clutching his wheelchair.  

In October 2004, the Board remanded this matter for further 
development, to include a VA examination.  The examiner was 
requested to express the following opinions: whether 
residuals, which could be attributed to service-connected 
disability, resulted in "loss of use" of either lower 
extremity so as to preclude locomotion without the aid of 
braces, crutches, a cane or a wheelchair; whether residuals, 
which could be attributed to service-connected disability, 
resulted in "loss of use" of either upper extremity such that 
the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis; whether any service-connected disability could be 
described as involving "ankylosis" of a joint and estimate 
the severity of any ankylosis shown; whether there was a 
shortening of a lower extremity of 31/2 inches or more due to 
service connected disability; and to identify the presence of 
any circulatory deficits in either foot or "footdrop" due to 
service-connected disability.

The veteran was afforded the requested VA examination in July 
2005.  At the time of the examination, the examiner noted 
that the veteran had a history of a below-the-knee amputation 
from a self inflicted gunshot wound of the left leg in 1972.  
He was also noted to have been suffering from diabetes 
mellitus type II since 1992 with numbness in the right foot 
in a sock distribution and the left leg below the knee.  The 
veteran indicated that he was not really able to clean his 
house and that he had been given an electric wheelchair but 
could not get it through the bedroom, bathroom, or kitchen 
doors.  He stated that the only place he could use the 
wheelchair was in the family room, which was very small.  He 
noted using a manual wheelchair to get through the remainder 
of the house.  He stated that he was not able to walk on his 
own.  

The veteran reported that he was issued prosthesis for his 
left leg but hardly ever used it because it would require him 
to use crutches.  He noted that, if he used the prosthesis, 
the area of the stump would become very numb and he would 
develop ulcerations very easily.  The veteran stated that he 
had to crawl on the floor when trying to clean his house and 
that this caused damage to his skin.  

He indicated that he was hoping to get enough money to widen 
his doors so that his wheelchair would fit through.  The 
veteran did not drive due to weakness and pain in his right 
leg.  He had also been diagnosed as having a neuroma of the 
right foot that made putting any pressure on the right foot 
very painful.  The veteran had been given an ankle brace for 
his right foot.  He stated that if he had to put weight on 
his right foot it was very painful.  The veteran reported 
that he was able to transfer himself to the toilet with the 
assistance of hand rails.  He further noted that he was able 
to get his own cereal and do his own dishes.  He indicated 
that his wife accompanied him whenever he went outside.  He 
stated that if he were by himself he was completely confined 
to the house.  The veteran noted that he would occasionally 
feel dizzy and that he had extremely poor balance.  He was 
able to dress, bathe, and toilet himself and could brush his 
own teeth.  

The veteran noted having bilateral carpal tunnel syndrome 
which he stated was worsening.  He reported having wrist 
braces.  He was able to use his hands to do all his 
activities of daily living.  

With regard to his right foot, the veteran reported having 
pain with any pressure.  He also noted that it was quite weak 
and that he used an ankle support.  He denied any real 
stiffness in the joint.  The veteran wore a compression 
stocking as a result of the swelling in his lower extremity.  
He denied any redness, heat, or fatigability or lack of 
endurance, as he never used his right foot.  The only time 
the veteran used his right foot was when he propped it 
against the ground to use as a brace when transferring.  The 
veteran essentially used his wheelchair at all times or 
crawled when attempting to do housework.  He noted that he 
was having more difficulty over time.  His only corrective 
device was an ankle brace and he denied any other treatment 
in the past year.  The ankle brace was effective at relieving 
pain.  There was no instability or edema and there was no 
evidence of abnormal weight bearing.  

Physical examination revealed that the veteran had a small 
build and was in a wheelchair.  The veteran could stand for a 
very short period of time using his right leg.  He stated 
that it was very painful and mainly put the weight on his 
hands.  Upper extremity examination revealed that the veteran 
was wearing carpal tunnel braces.  He had full range of 
motion for the shoulders, elbows, wrists, and fingers.  He 
had essentially normal (5/5) strength with all motions.  He 
had the ability to self feed, fasten clothing, bathe, shave, 
and toilet himself.  

Lower extremity examination revealed good muscle tone of the 
right lower extremity in the quadriceps and calf area.  The 
veteran was noted to have significant atrophy of the 
hamstrings.  He had fairly good range of motion for the knee 
and had 4/5 strength with extension and 3/5 strength with 
flexion.  The veteran was extremely tender to palpation over 
the right foot and requested that his right foot not be 
touched because it was too painful.  There was decreased 
motion in the right ankle and the veteran was only able to 
dorsiflex to -20 degrees, or 20 degrees of plantar flexion, 
down to a total plantar flexion of 45 degrees.  Pain was 
present with all motions.  With his ankle brace and shoe on, 
the veteran was able to dorsiflex to the 0 position.  He was 
wearing compression stockings.  There were no obvious 
contractures but there was a lack of coordination and the 
veteran had a very tough time moving his right lower 
extremity in any coordinated fashion.  He was able to weight 
bear somewhat but stated it was painful.  There was no 
swelling, edema, or redness of the right foot.  The left foot 
was absent due to the amputation.  

Examination of the left lower extremity revealed a below-the-
knee amputation with the stump below the knee measuring 4 
inches below the patella.  The veteran reported that he was 
quite numb in the area of the stump and on the right foot in 
a sock distribution, with essentially no sensation to light 
touch.  He was able to extend the stump to 0 degrees and to 
flex to 45 degrees.  There was obvious atrophy on the 
quadriceps hamstrings.  He was able to use the prosthesis but 
did not so due to ulcerations.  The veteran had full range of 
motion in the neck and did not appear to have any diminished 
range in the thoracic or lumbar spine.  

The veteran indicated that he was essentially not able to 
walk without the assistance of crutches and that he did not 
walk anymore relying on his wheelchair, other than when he 
crawled around at home.  The veteran did report that with any 
repetitive use of the right ankle or foot he would have 
increased pain, although he hardly ever used either 
repeatedly.  There was no unusual wear pattern on the shoe 
that he was wearing.  

The examiner indicated that he was asked to give his opinion 
as to whether or not the loss of use of the lower extremity 
was significant enough to preclude locomotion without the 
aide of braces, crutches, a cane, or wheelchair.  The 
examiner observed that by history, the veteran did have a 
prosthesis; however, he reported that he never wore it and 
always used his wheelchair or ended up crawling on the 
ground.  The examiner stated that for this reason, it was his 
belief that the veteran's disability was such that 
essentially his locomotion was precluded without the use of 
an aid due to his below-the-knee amputation of his left leg 
and the considerable amount of numbness that he was 
experiencing in his right leg as well as the pain probably 
resulting from the neuroma.  

The examiner further noted that he was asked to give his 
opinion as to whether the loss of use of the upper 
extremities was such that it resulted in the loss of grasping 
or manipulation that could be accomplished equally well by an 
amputated stump with prosthesis.  He stated that he did not 
believe that this was true in that the veteran did 
essentially have full range of motion in the upper 
extremities, bilaterally, and that he had very good 
functioning in his upper extremities, much better than you 
would get from an amputation stump with prosthesis.  He could 
manipulate and use a wheelchair.  

The examiner further indicated that he had been asked to 
describe any ankylosis of a joint and the severity of the 
ankylosis.  He stated that essentially none of the joints he 
examined were ankylosed and that they all had some kind of 
movement.  Active range of motion in the right ankle was 
severely diminished, but this would not be considered 
ankylosed.  The examiner observed that the veteran's left leg 
was shorter than his right due to the below the knee 
amputation.  The examiner noted that the veteran appeared to 
have foot drop with maximum dorsiflexion to -20 degrees or 
plantar flexion to 20 degrees.  He stated that this was not 
being caused by circulatory deficits as his pedal pulse 
seemed quite strong and palpable.  

The Board notes that service connection is currently in 
effect for diabetic neuropathy, right lower extremity; below 
the knee amputation left lower extremity; and diabetic 
neuropathy of the left lower extremity associated with 
diabetes mellitus, Type II, rated as 100 percent disability 
due to the paired extremity rule under 38 C.F.R. § 3.383.  
The Board further observes that the July 2005 VA examiner 
indicated that it was his belief that the veteran's 
disability was such that essentially his locomotion was 
precluded without the use of an aid due to his below-the-knee 
amputation of his left leg and the considerable amount of 
numbness that he was experiencing in his right leg as well as 
the pain probably resulting from the neuroma.  The examiner 
found no other basis for locomotion being precluded without 
the use of an aid.

In the instant case, the 100 percent rating currently in 
effect under 38 C.F.R. § 3.383 clearly contemplates 
disability in the non-service connected below the left knee 
stump amputation, but the 100 percent rating is assigned, 
essentially, "as if" service connection were in effect for 
both lower extremities,  However, the below the knee 
amputation is not service-connected.  Thus, the question is 
whether this 100 percent rating entitles the veteran to a 
special home adaptation grant.

In VAOGCPREC 24-97 (July 3, 1997), it was held that a veteran 
with a disability (blindness in both eyes) that resulted from 
VA hospitalization or medical or surgical treatment who has 
been determined eligible for compensation "as if" such injury 
were service-connected, pursuant to 38 U.S.C. § 1151, is not 
eligible for a special housing adaptation grant as a result 
of the disability caused by VA medical care.  It was noted 
that the rationale of this opinion would equally apply to 
other non-chapter 11 or 13 benefits such as automobiles and 
adaptive equipment under chapter 39 of title 38 where 
eligibility is conditioned on the veteran having a service-
connected condition, unless the statute or legislative 
history clearly and unambiguously provided otherwise.
\
The Court in Kilpatrick v. Principi, 16 Vet. App. 1 (2002) 
ruled VAOGCPREC 24-97 invalid.  See VAOGCPREC 3-2004 (the 
Court invalidated 38 C.F.R. § 3.809 and VAOPGCPREC 24-97 to 
the extent that VA had interpreted 38 U.S.C.A. § 2101(a) as 
precluding eligibility for section 1151 beneficiaries).

But, VAOGCPREC 3-2004 noted that the Federal Circuit in 
Kilpatrick v. Principi, 327 F.3d 1375, 1379 (Fed. Cir. 2003) 
did not hold that disabilities compensated under section 1151 
are service-connected or that section 1151 beneficiaries are 
generally entitled to the full panoply of VA's ancillary 
benefits.  Also in VAOGCPREC 3-2004 it was noted that the 
Federal Circuit had analyzed legislative history to determine 
whether section 1151 beneficiaries are eligible to receive 
ancillary housing benefits and that, with one exception, the 
interpretation of section 1151 and use of legislative history 
to determine a section 1151 beneficiary's eligibility for 
ancillary benefits remains valid.  Thus, in Alleman v. 
Principi, 349 F.3d 1368 (Fed. Cir. 2003) the Federal Circuit 
confirmed that § 1151 beneficiaries are not eligible for 
ancillary benefits under statutes that condition eligibility 
upon service connection, unless legislative history shows 
that Congress authorized such eligibility.  The VA General 
Counsel held that a veteran's entitlement under section 
1151(a) to compensation for a disability "as if" service-
connected does not satisfy 38 U.S.C. § 3901(1)(A)'s 
requirement, for eligibility or automobile benefits under 
chapter 39 of title 38, United States Code, of entitlement to 
compensation under chapter 11 for a disability that "is the 
result of an injury incurred or disease contracted in or 
aggravated by active military, naval, or air service."

Moreover, the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M-21 was subsequently amended 
as a result of these opinions.  See M-21-1, Part IX, Subpart 
i, Ch. 3, § 1.c (April 19, 2005), noting that "[e]ven though 
compensation may be payable under 38 C.F.R. § 800(a), 
claimants do not qualify for [specially adapted housing or 
special home adaptation] grants if they suffered a loss of 
paired [service-connected] and nonservice-connected (NSC) 
organs or extremities."

Here, applying these regulations, and the rationale in the 
recent VA General Counsel's opinion to the instant case, as 
the veteran's 100 percent rating currently in effect under 
38 C.F.R. § 3.383 clearly contemplates disability in the non-
service connected left lower extremity disability (the below-
the-knee amputation), but the 100 percent rating is assigned, 
essentially, "as if" both lower extremities were service-
connected, the criteria for a special housing adaptation 
grant do not contemplate a rating assigned under 38 C.F.R. 
§ 3.383 given the most interpretation of the VA General 
Counsel and M-21 regulations.  As such, specially adapted 
housing would not be warranted.  

As the veteran is not service-connected for loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; and as loss or loss of use of one lower extremity 
together with the residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes , or a wheelchair, or loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair, has not been 
demonstrated, the criteria for special adapted housing have 
not been met.  

With respect to the issue of "loss of use" of both hands, it 
has not been shown that there is loss of use of a hand due to 
a service-connected disability.  Thus, the Board finds that 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a cannot be granted.






ORDER

An effective date earlier than March 25, 1974,  for the grant 
of service connection for acne vulgaris is denied.

There was no clear and unmistakable error in a November 1972 
RO rating decision that denied the veteran's claim for 
service connection for a skin disorder.

A certificate of eligibility for financial assistance in the 
purchase of specially adapted housing or a special home 
adaptation grant is denied.  




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


